Title: Alexander Hamilton[, Jr.] to James Madison, 30 June 1831
From: Hamilton, Alexander Jr.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    New York
                                
                                June 30t. 1831
                            
                        
                        
                        The newspapers having announced the dangerous indisposition of your much respected friend Col James Monroe, I
                            have the melancoly task of informing you that his death is inevitable, and will most probably take place before this
                            reaches you. Mr Monroe retains entire possession of his mental faculties and with perfect firmness and integrity awaits
                            his demise.
                        I avail myself of this opportunity to express my high regard and esteem for your public services and
                            distinguished private virtues. I have the honor to be &c
                        
                        
                            
                                Alexander Hamilton
                            
                        
                    